Title: To James Madison from James T. Callender, 27 April 1801
From: Callender, James T.
To: Madison, James


Sir
Petersburg April 27th. 1801
I was extremely happy to hear that you had accepted of an office under the new presidency; because, besides the very important reasons of a public nature, I was interested in having one person among them, whom I could without hypocrisy profess to feel an attachment for, and to whom I could address myself without a suspicion of being Suspected.
It is now seven weeks since I had a written message from Mr Jefferson with a solemn assurance that he “would not lose one moment” in remitting my fine. Upon Wednesday was a week, a very eminent character in Richmond, whom you know as well as you can know any body, spoke to Mr. Jefferson about it in Charlottesville. He has since wrote me the answer which he received, and which in fact had no meaning.
Upon the faith of the first promise, I wrote up to Mr. Leiper that I would send him this money in part for the boys. I have now found it necessary to write him an explanatory card, which contained only these words:
“Mr. Jefferson has not returned one shilling of my fine. I now begin to know what Ingratitude is.”
I am justified in using this Stile, by the opinion of Governor Monroe, of his brother who said it was impossible the money wd be taken and of the Gentleman who spoke to the president at Charlottesville, who said it was a most surprising thing as he ever heard of, that the money had not been returned. By the advice of this gentleman, I wrote a letter to Mr. Jefferson upon the subject, which, as he writes me, he delivered with his own hand. As it was probably to be the last which I ever should write Mr. Jefferson, I took unusual pains to make it both guarded and explicit. It had not a syllable which could give ground for offence; and while I described the treatment which I had received in Richmond, and the situation into which my exertions in the Cause had brought me, I think the story should have reached the heart of a millstone. I might as well have addressed a letter to Lot’s wife. I am obliged to speak plain, for necessity has no law.
Does the president reflect upon the premunire into which he may bring himself, by the breach of an unqualified, and even a volunteer promise? for, as I said to you in my last letter, in february, I neither demeaned myself to ask the remission as a favor, nor did I think it proper to claim it as a right. Does he reflect how his numerous and implacable enemies would exult in being masters of this piece of small history? I will not injure him by supposing that he cares a farthing for any thing which I feel; but the ridicule which I underwent in Richmond about it, was one of my reasons for coming down here. It had been impudently reported in Richmond, as the opinion of an eminent lawyer, that the president was not authorised to return the money. I asked this gentleman, who is, by the way, at the head of the profession. He answered that he had given an opinion directly contrary; that he had not the smallest doubt of the legality; and that he was never more astonished at any thing in his life than that there should exist any kind of hesitation upon the head of a remission.
Such, Sir, is the language of Mr Jefferson’s own most intimate friends; and of his warmest admirers! What then will be the language of the world, And All. President as he is, He may trust me, if he pleases, that I am not the man, who is either to be oppressed or plundered with impunity. Mr. Jefferson has repeatedly said that my Services were considerable; that I made up the best Newspaper in America; (He could not mean that the Examiner was of equal importance as the Aurora) with other things of that kind; I Could wish him to reflect that my Services may be wanted again; that Charles the Second, by his treatment of Butler, (who never was nine months in prison on account of his Majesty,) has covered his name with a super addition of ignominy. I had no more idea of such mean usage than that mountains were to dance a minuet. I am not, to be sure, very expert at making a bow, or at supporting the Sycophancy of conversation. I speak as well as write what I think; for God, when he made me, made that a part of my Constitution. But Mr Jefferson should recollect that it is not by beaux, and dancing masters, by editors, who would look extremely well in a muslin gown and petticoat, that the battles of freedom are to be fought and won.
I have always, as yet, assured every body, that I am confident of the remission. And quitting a Subject that must hurt your feelings, I have only to add that I have just heard that Mr. Davis of Richmond has got notice that he is to quit his Situation in the Post office; that this in [sic] one of the few situations which I would think myself qualified to fill; and that it would just about afford a genteel living for an œconomical family. It Cannot be pretended that I am too late in application. But, indeed, my dear Sir, I have gone such desperate lengths to serve the party, that I believe your friend designs to discountenance and sacrifice me, as a kind of Scape Goat to political decorum, as a kind of compromise to federal feelings. I will tell you frankly that I have always Suspected that he would serve me so; and so rooted has been my jealousy Upon this head, that if ever I am to be the better of the new administration, I shall be much disposed to ascribe it entirely to you. I Cannot reconcile this non-remission with the high idea of the President’s wisdom, which I have always had; for surely a wiser man, or one more likely to make an excellent Magistrate, does not exist. His probity is exemplary. His political ideas, Are, to the minutest ramification, precisely mine. I respect and admire him exceedingly; but although I have exhausted all my humble arts of insinuation, he has on various occasions treated me with such ostentatious coolness and indifference, that I Could hardly say that I was able to love or trust him. I never hinted a word of all this to any human being but yourself; for, notwithstanding the occasional rattle of my tongue, I Can keep, what I design to keep, as well as any body.
You Can take your own time to think of what has been said respecting the Richmond Post office. I need not add, I am sure, that I would pay the strictest attention to every part of the duty. And surely, Sir, many syllogisms cannot be necessary to convince Mr. Jefferson that, putting feelings and principles out of the question, it is not proper for him to create a quarrel with me.
We have here a most wretched postmaster. I speak from personal knowledge. The whole town is horribly tired of him. It is six months since I advised Mr. Field to apply to the new administration for his place. Mr. Field, in whose house I am now writing, is a young man of a fair character, of the mildest and most amiable manners, united with inflexible intrepidity. I have not been here a fortnight, and he has got message upon message, entreating him to have nothing to do with me. I Could not, when I first knew Mr. Field, recollect the name of the person to whom, in some traits of his appearance, he bears a striking likeness. It was Bache. But Mr. Field is not surrounded by duns; and he is capable of feeling and of blushing.
If this letter breathes an unbecoming asperity, I intreat you, Sir, to recollect what lengths I have gone to serve the cause, and in what way it is likely to serve me. As soon as I hear that you are gone back to the federal city, I shall do myself the honour of paying you a visit; unless some thing occurs in the mean time, to render it improper, or superfluous. With great respect I am Sir your most obed sert
Jas. T. Callender
 
[Enclosure]
Sir
Washington April 15. 1801
I unhesitatingly admit your claim to all the information I possess in relation to your case. The statement I made was recd. from the Department of State! I recollect to have enquired how far the remission extended, and received for answer that it applied only to a small period of the term of confinement! Nothing was said with respect to the fine imposed. I am Your Obt. servt.
Sam. H. Smith

Mr. Jas. T. Callender Richmond
From the contents of the above letter, it would appear, that some person in the said department must be disordered in his Mind. There was never a remission at all; and if there had been one, it could not have referred to imprisonment, which had expired.
J. T. C.

P. S. Perhaps it was Mr. Wagner, who, at an early period, had made himself extremely busy with my name. He circulated a report that I had behaved villainously in Scotland. Mr. F. Muhlenberg sent for me, and told me the particulars, and gave Wagner as his Author. I had luckily preserved some Scots letters, which explained the manner in which I parted with Gardenstone, the matter referred to. I did not, untill some years after, know the original Author of the story. It was one John Millar, whose lady, a daughter of Dr. Cullen, took this dirty Method of revenging an attack which I had, 15 years before, made upon the quack Synopsis of her father, when I was attending a medical Class.
The bad health of my family prevented me, at the time, from waiting upon Wagner, to whom I am personally a stranger; and Miller, who is long ago stiff, was always exceedingly smooth to my face.
 

   
   RC and enclosure (DLC). RC docketed by JM. Enclosure in Samuel Harrison Smith’s hand, bearing Callender’s commentary. Smith’s letter may have been enclosed in Callender’s 29 Apr. message to Levi Lincoln (NHi: Gallatin Papers).



   
   Jefferson to George Jefferson, 4 Mar. 1801 (cited in Malone, Jefferson and His TimeDumas Malone, Jefferson and His Time (6 vols.; Boston, 1948–81)., 4:207–8 and n. 4). Callender was convicted, fined, and sentenced to prison under the 1798 Sedition Act. On 16 Mar., Jefferson had pardoned Callender on grounds that the Sedition Act was unconstitutional (Smith, Freedom’s Fetters, p. 356; DNA: RG 59, PPR).



   
   Edmund Randolph (see Callender to Jefferson, 12 Apr. 1801, in W. C. Ford, “Thomas Jefferson and James Thomson Callender,” New-England Historical and Genealogical Register, 51 [1897]: 24–25).



   
   Thomas Leiper, a Philadelphia Republican stalwart, was Callender’s patron and caretaker of his children.



   
   Letter not found.



   
   The issue of remission in Callender’s case produced a brief legal controversy. The outgoing U.S. marshal for the eastern district of Virginia was David Meade Randolph, a Federalist whom Jefferson had removed 24 Mar. for partisanship in office (despite family ties to the president through Jefferson’s son-in-law). In a 25 Mar. letter, apparently to Levi Lincoln, Randolph tried to embarrass Jefferson by suggesting that the president’s pardon had come after Callender’s release from prison and therefore that the fine of $200 was not returnable. The question might have gone to civil suit or even onto the floor of Congress (in the form of a bill to indemnify all victims of the sedition law), but the administration, through Levi Lincoln, tried to move Randolph by force of argument. Lincoln’s opinion of 20 Apr. held that Callender’s fine—Randolph not yet having paid it into the treasury—could and should be returned. For the time being, Randolph made no reply (Albert Gallatin to JM, 29 May 1801; Gallatin to Samuel Harrison Smith, 20 Aug. 1802, with enclosures [NHi: Gallatin Papers]; Malone, Jefferson and His TimeDumas Malone, Jefferson and His Time (6 vols.; Boston, 1948–81)., 4:74, 208).



   
   Possibly a reference to John Wickham (see Monroe to JM, 14 June 1801, and n. 1).



   
   Callender apparently referred to James Butler (1610–1688), twelfth earl and first duke of Ormonde.



   
   Benjamin Franklin Bache, Franklin’s grandson, edited the Aurora until his death in 1798.



   
   Emphasis and exclamation points here and below added by Callender.



   
   Frederick Augustus Conrad Muhlenberg, brother of Peter Muhlenberg, was a Federalist congressman from Pennsylvania and two-term Speaker of the House who had grown disaffected with the party and left it in 1799. In January 1800 Republican governor Thomas Mifflin named Muhlenberg receiver general of the Pennsylvania land office.


